September 15, 1926. The opinion of the Court was delivered by
It is the judgment of this Court that the decree of Hon. T.J. Mauldin, Circuit Judge herein, be, and the same is hereby, affirmed. It is provided, however, that the appellant shall be allowed ten days, from the filing of the remittitur herein with the Clerk of Court of Common Pleas for Edgefield County, to answer the notice served upon her by the Town of Edgefield, requiring her to select commissioners.
MESSRS. JUSTICES COTHRAN and STABLER and MR. ACTING ASSOCIATE JUSTICE C.J. RAMAGE concur.
MR. JUSTICE WATTS dissents.
MR. CHIEF JUSTICE GARY did not participate.